Citation Nr: 0734784	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for service-connected 
residuals of a dislocated left long (middle) finger.

4.  Entitlement to an effective date prior to April 23, 2003, 
for the award of a 10 percent disability rating for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to July 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated July 2003 and November 
2004 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The former 
continued the 10 percent evaluation for service-connected 
bilateral hearing loss and granted a 10 percent evaluation 
for service-connected tinnitus, effective April 23, 2003.  
The latter continued the noncompensable evaluation assigned 
for service-connected residuals of a dislocated left long 
(middle) finger.  The RO in Atlanta, Georgia, currently has 
jurisdiction over the case.

The Board notes that in his August 2003 notice of 
disagreement (NOD), the veteran indicated that he disagreed 
with the effective date assigned in the July 2003 rating 
decision for the increased evaluation for tinnitus.  Rather 
than include this issue in the June 2004 statement of the 
case (SOC) or any subsequent SOC, the RO adjudicated this 
issue separately in an October 2006 rating decision.  The RO 
then issued a SOC on January 11, 2007.  In a statement 
received on January 12, 2007, the veteran noted his 
disagreement with the October 2006 rating decision.  This 
statement, while not on a VA Form 9, constitutes a valid 
substantive appeal and the Board will proceed accordingly.  

In a January 2004 VA Form 21-4138, the veteran reports that 
he suffers frequent headaches and sleep disturbance as a 
result of his hearing loss and tinnitus.  This matter is 
REFERRED to the RO for appropriate action.  The Board also 
refers the veteran's statement in his September 2006 VA Form 
9 regarding the fact that he is married and should be paid 
for this dependent.  

FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

2.  The 10 percent evaluation assigned for the veteran's 
bilateral hearing loss is protected; he does not meet the 
criteria for a compensable rating under Table VII.

3.  The veteran's service-connected residuals of a dislocated 
left long (middle finger) are manifested by complaints of 
constant pain, and reduction in flexion of the proximal 
interphlangeal (PIP) joint from 110 to 95 degrees.  

4.  The veteran's claim for an increased evaluation for 
service-connected tinnitus was received on April 23, 2003.  

5.  In July 2003, the RO granted a 10 percent evaluation for 
service-connected tinnitus, effective April 23, 2003.

6.  It is first factually ascertainable that the veteran's 
tinnitus increased in severity as of April 23, 2002.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002) (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 
(2007).

3.  The criteria for a 10 percent disability rating, and not 
higher, for service-connected residuals of a dislocated left 
long (middle finger) have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5229 (2007).

4.  The criteria for an effective date of April 23, 2002, but 
no earlier, for the assignment of a 10 percent rating for 
tinnitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).


	


A.  Tinnitus

Service connection for tinnitus was established in an August 
1986 rating decision, which assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
6260, effective July 19, 1985.  The veteran filed a claim for 
increased rating in April 2003 and the RO subsequently 
increased the rating to 10 percent, effective April 23, 2003.  
See July 2003 rating decision.  The veteran contends, 
however, that he is entitled to an increased evaluation for 
tinnitus, to include a 10 percent evaluation for each ear.  
See e.g., August 2003 NOD; September 2003 VA Form 21-4138.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  The stay of adjudication of tinnitus rating cases 
was subsequently lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).  As there is 
no legal basis upon which to award a higher rating, or 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  
	

        B.  Bilateral hearing loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2007).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (Diagnostic Code 6100) (2007).  
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

Service connection for bilateral hearing loss was granted 
with a 10 percent evaluation under 38 C.F.R. § 4.87a, 
Diagnostic Code 6295, effective July 19, 1985.  See August 
1986 rating decision.  The 10 percent disability evaluation 
was the only rating available pursuant to this diagnostic 
code and is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2007).

The veteran filed a claim for increased rating in April 2003 
and has appealed the July 2003 rating decision that continued 
the 10 percent evaluation.  He contends that he is entitled 
to a higher evaluation for service-connected hearing loss, to 
include a separate disability evaluation for each ear.  See 
e.g., August 2003 NOD; September 2003 VA Form 21-4138.  

In connection with the veteran's claim for increased rating, 
treatment records from the VA Community Based Outpatient 
Clinic at Oakland Park (Ft. Lauderdale) were obtained.  
Review of these records reveal that the veteran has 
complained of worsened hearing; none, however, reveal that 
audiological testing was conducted.  See November 2003 and 
May 2004 primary care outpatient notes.  

A VA compensation and pension (C&P) audio examination was 
performed in July 2003, at which time authorized audiological 
evaluation revealed Puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
45
LEFT
65
65
60
55
55

The Puretone decibel threshold average was 40 in the right 
ear and 59 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 88 percent in the left ear.  Pursuant to 38 C.F.R. 
§ 4.86(a), when the Puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral, with each ear evaluated separately.  

Under Table VI, the July 2003 audiological test results 
correspond to Level I for the right ear and Level III for the 
left.  Under Table VIA, the July 2003 results correspond to 
Level IV for the left ear.  Using Level I for the right ear 
and either Level III or Level IV for the left ear, the 
applicable percentage rating is zero under Table VII.  See 
38 C.F.R. § 4.85 (2007).  As the current severity of the 
veteran's bilateral hearing loss does not meet the criteria 
for a compensable rating, a rating in excess of the protected 
10 percent evaluation is not warranted.  

The Board has also considered whether 38 C.F.R. § 4.86(b) 
(2007) applies to this case.  Consideration under this 
provision, however, is not warranted, as neither the right 
nor left ear displayed Puretone thresholds of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
with each ear evaluated separately.  

In addressing the issue of whether the veteran should be 
provided separate ratings for each ear, the Board finds that 
separate ratings are not warranted.  This is so because both 
ears must be examined in order to determine what rating 
should be assigned for hearing impairment under 38 C.F.R. 
§ 4.85, Tables VI, VIa and VII.  As such, the assignment of a 
separate rating for hearing impairment in each ear is not 
possible.  For this reason, the Board will not assign 
separate ratings for each ear due to hearing loss.  

	C.  Residuals of a dislocated left long (middle) finger

Service connection was originally granted for post-operative 
fracture-dislocation of the left middle finger pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5226, effective July 19, 
1985.  See August 1986 rating decision.  The veteran filed a 
claim for increased rating in September 2003 and has appealed 
the November 2004 rating decision that recharacterized the 
disability as residuals of a dislocated left long (middle) 
finger and continued the noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5229.  

The veteran is currently rated under the diagnostic criteria 
for limitation of motion of the index or long finger.  Under 
these rating criteria, a 10 percent evaluation is assigned 
for gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or with extension 
limited by more than 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2007).  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

A November 2003 primary care outpatient clinic note contains 
a diagnosis of degenerative joint disease of the veteran's 
left middle finger.  Previous VA examination in April 1986 
also revealed x-ray findings of mild degenerative changes of 
the left third PIP joint, manifested by osteophytosis and 
ligamentous calcification.  During a June 2006 VA C&P 
examination, however, x-ray of the veteran's left hand 
revealed no bony or soft tissue abnormalities and an 
impression of normal left hand was made.  In resolving doubt 
in the veteran's favor, the Board finds that he suffers from 
degenerative changes of the PIP joint of the left middle 
finger.

On VA examination in June 2006, the veteran reported constant 
pain located at the left long finger for 24 years, which 
travels from the middle of the long finger to the base.  He 
described the pain as crushing, squeezing, aching, cramping 
and numb in nature and assigned a pain level of seven.  The 
veteran also reported limited grip strength and numbness and 
tingling in the left long finger.  He indicated that pain is 
elicited by physical activity and stress and is relieved by 
medication and muscle relaxants.  The veteran also reported 
that he could function with medication during pain and denied 
receiving any treatment for the condition.  

Physical examination of the veteran's hands and fingers 
revealed that he was able to tie shoelaces, fasten buttons, 
and pick up a piece of paper and tear it, all without 
difficulty.  On examination of the left hand's dexterity, 
there was a 0.8 centimeter gap between the proximal 
transverse crease of the palm to the left hand long 
fingertip.  With the thumb attempting to oppose the fingers, 
the measurements between the tip of the left thumb and the 
tip of each finger (index, long, ring and little), and the 
measurement between the pad of the left thumb and each 
finger, was zero centimeters.  Left hand strength was noted 
to be slightly reduced.  Range of motion of the long finger 
in the left hand was flexion of the proximal interphalangeal 
(PIP) joint to 95 degrees (normal 0-110 degrees), flexion of 
the metacarpophalangeal (MP) joint to 90 degrees (normal 0-90 
degrees) and flexion of the distal interphalangeal (DIP) 
joint to 70 degrees (normal 0-70 degrees).  The examiner 
reported that joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  

The evidence of record supports the assignment of a 10 
percent rating for service-connected residuals of a 
dislocated left long (middle) finger.  During the June 2006 
VA examination, the veteran had slightly reduced left hand 
strength and reduction in flexion of the proximal PIP joint 
from 110 to 95 degrees.  He also complained of constant pain 
in the finger.  There was no evidence of a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm, or evidence of 
extension limited by more than 30 degrees.  However, 38 
C.F.R. § 4.59 provides that with any form of arthritis, 
painful motion is an important factor of disability.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Accordingly, with consideration of 38 C.F.R. § 4.59, the 
Board finds that a 10 percent rating is warranted under 
Diagnostic Code 5229, which is maximum rating available under 
this code.  If a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).


II.  Earlier effective date claim

The general rule is that the effective date of an award for 
increased rating shall not be earlier than the date on which 
the application was received.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  An exception to that 
rule applies where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002). See 38 
C.F.R. § 3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 
125 (1997).  In all other cases, the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2006); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  
Therefore, three possible dates may be assigned depending on 
the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

As noted above, service connection for tinnitus was 
established with a noncompensable evaluation effective July 
19, 1985.  See August 1986 rating decision.  The veteran was 
notified of this decision by letter dated August 27, 1986, 
but he did not file a timely appeal and this decision became 
final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1985).  The veteran also did not appeal 
rating decisions issued in June 1996 and March 1999 that 
continued the noncompensable evaluation for tinnitus; thus, 
these decisions also became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) 
(1998).  

The veteran filed a claim for increased rating that was 
received by the RO in April 2003.  See Statement in support 
of claim.  The RO subsequently increased the rating assigned 
for tinnitus to 10 percent, effective April 23, 2003, the 
date on which the veteran's claim for increased rating was 
received.  See July 2003 rating decision.  The veteran 
contends, however, that he is entitled to an effective date 
earlier than April 23, 2003 for the assignment of the 10 
percent evaluation.  In pertinent part, the veteran asserts 
that the effective date should be either August 1, 1985 or 
August 27, 1986, and relies upon the August 27, 1986 letter 
he received in conjunction with the rating decision that 
established service connection for tinnitus.  This letter 
indicates that a monthly disability rate of $66.00, effective 
August 1, 1985, would be applied to his service-connected 
disabilities, which included tinnitus.  See also August 2003 
NOD; VA Form 21-4138 dated September 2003 and May 2006.  

Based on the evidence as discussed above, the date of the 
veteran's claim for an increased evaluation for service-
connected tinnitus is April 23, 2003.  The Board must now 
ascertain when the increase in disability occurred.  As the 
earliest date of the veteran's increased rating claim is 
April 23, 2003, he could be granted an effective date as 
early as April 23, 2002 if it were factually ascertainable 
that an increase in disability had occurred within that year.  
See 38 C.F.R. § 3.400(o)(2) (2007); Harper, 10 Vet. App. at 
126.  

Tinnitus is a disability that is capable of lay observation.  
As such, the veteran's statements regarding the severity of 
his tinnitus are afforded high probative value.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  While the claims 
folder does not contain any medical evidence dated between 
April 23, 2002 and April 23, 2003, several of the veteran's 
statements support a finding that his tinnitus increased in 
severity during the year prior to his April 23, 2003 claim.  
See e.g., July 2003 VA C&P ear disease examination report 
(tinnitus for past eight years which is constant and sounds 
like a high-pitched generator noise); December 2006 statement 
in support of claim (ears have been ringing for 21 years).  
Based on these statements, the Board finds that it is first 
factually ascertainable that the veteran's tinnitus increased 
in severity in the year prior to his April 23, 2003 claim 
such that an effective date of April 23, 2002 is warranted.

The Board acknowledges the argument advanced by the veteran's 
representative, who contends that as the regulations 
pertaining to tinnitus were amended on June 10, 1999 to allow 
a 10 percent evaluation for recurrent tinnitus, the effective 
date applied to the 10 percent evaluation for the veteran's 
tinnitus should be the effective date of the change in 
regulation.  See August 2007 informal hearing presentation.  
The Board disagrees.  Assuming, without deciding, that the 
veteran was awarded an increased rating for tinnitus pursuant 
to a liberalizing law, an effective date prior to April 23, 
2002, is not warranted, as his claim was received more than 
one year after the effective date of the law in June 1999.  
See 38 C.F.R. § 3.114(a)(3).  

The Board also finds that referral for an extraschedular 
evaluation is not warranted in the instant case, as no 
exceptional circumstances have been demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2007).  More specifically, the evidence of record 
does not show that the veteran's service-connected tinnitus 
has caused frequent hospitalizations or marked interference 
with employment beyond that contemplated by the rating 
assigned.  

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA's duties to notify and assist have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  As 
such, any defect in the notice provided regarding the 
veteran's claim for an increased rating for tinnitus is 
harmless error.  

Prior to the issuance of the July 2003 rating decision that 
denied an increased rating for bilateral hearing loss, the 
veteran was advised of the evidence necessary to substantiate 
a claim for increased rating for hearing loss and of his and 
VA's respective duties in obtaining evidence.  He was asked 
to provide evidence in support of his claim, which would 
include that in his possession.  See May 2003 letter.  An 
additional letter (in accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006)) was sent to the veteran in March 
2006, and he responded in May 2006 that he had no additional 
information or evidence to submit.  Accordingly, the duty to 
notify has been fulfilled concerning this claim.

The veteran was not provided pre-adjudicatory notice 
concerning his claim for an increased rating for his left 
finger or his claim for an earlier effective date for an 
increased rating for tinnitus.  However, as noted above, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the veteran was provided notice of how disability 
ratings and effective dates are assigned by means of a March 
2006 letter.  Although this letter was not sent before the 
initial adjudication, this error was not prejudicial to the 
veteran because he replied in May 2006 that he had no 
additional information or evidence to submit.  He has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA treatment records have been 
associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  Again, the 
veteran notified VA that he had no other information or 
evidence to substantiate his claim in a May 2006 response 
form.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.

Entitlement to a 10 percent disability rating, and not 
higher, for service-connected residuals of a dislocated left 
long (middle) finger is granted, subject to regulations 
governing the award of monetary benefits.

An effective date of April 23, 2002 for the award of a 10 
percent schedular rating for tinnitus is granted, subject to 
regulations governing the award of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


